DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 March 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 9, filed 7 March 2022, with respect to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant's arguments filed 7 March 2022 regarding the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1, 3-13, 15, and 17-20, the applicant argued, “…3GPP’957 does not teach that a transmission parameter of the URLCC data is used to determine a size of a to-be-encoded data block 
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In §§2.3, 2.3.3, and 2.4 and figures 2 and 7-9 3GPP’957 clearly teaches determining, based on the transmission parameter for transmitting the second data, a size of a to-be-encoded data block for encoding the first data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE determines, based on the parameter/information the amount of resources available for eMBB data encoding and transmission, determining a size that fits in the available resources). In §2.3 3GPP’957 specifically recites “URLLC should be scheduled with priority. And there may be several possibilities of transmission…TRP can reserve resources for URLLC…URLLC services can puncture in the resource already allocated for eMBB…URLLC and eMBB overlap”. It is clear that the selected transmission possibility (transmission parameter) for URLLC directly affects the transmission block size available for eMBB. For example, both the amount of resources reserved for URLLC and the location of the reserved resources directly affects the amount of adjacent resources available for eMBB. The portion of the scheduling unit used by URLLC affects the size remaining for eMBB.
Regarding claims 1, 3-13, 15, and 17-20, the applicant argued, “…The Office alleges that these features are taught by 3GPP’316 Sections 2-3…3GPP’316 Sections 2-3 do not teach that the size of eMBB data is determined based on transmission parameter of the URLLC data much less the parameters listed in claim 2 and incorporated into claim 1...” on page 10.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 3GPP’316 is specifically relied upon to explicitly disclose TTI.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R1-1608957 “URLLC and e MBB frame structure and multiplexing” (hereinafter referred to as “3GPP’957”) in view of 3GPP R1-1612316 “Scheduling and support for service multiplexing” (hereinafter referred to as “3GPP’316”. Note 3GPP’316 was cited by the applicant in the IDS received 27 November 2019.
As to claim 1, 3GPP’957 teaches a data transmission method, comprising:

obtaining a transmission parameter for transmitting the second data (§§2.2, 2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE receives, from TRP, parameters/information indicating the amount of resources and reservation method for transmitting the URLLC data), wherein the transmission parameter comprises at least one of a size of a to-be-encoded data block for transmitting the second data, a quantity of transmission time intervals TTIs for transmitting the second data, a size of each second TTI, a first frequency resource for transmitting the second data in each second TTI, a time-frequency resource occupied by a control channel in each second TTI, and a time-frequency resource occupied by a pilot in each second TTI (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: the DCI/cell-specific signal/UE-specific signal/common information/broadcast information includes all of the reservation information for the locations and sizes of the URLLC time-frequency resources including information indicating URLLC transmission will be comprised in 8 short TTIs compatible with and fitting in one mini-slot of the scheduling unit for eMBB);
determining, based on the transmission parameter for transmitting the second data, a size of a to-be-encoded data block for encoding the first data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE determines, based on the parameter/information indicating the amount of resources and reservation method for transmitting the URLLC data the amount of resources available for eMBB data encoding and 
encoding the first data based on the size of the to-be-encoded data block (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE uses the determined size based on the available resources to encode the eMBB data as depicted in the figures); and
mapping a data block obtained through the encoding to the time-frequency resources (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE maps the eMBB data to the available resources).
Although 3GPP’957 teaches “wherein the transmission parameter…” 3GPP’957 does not use the explicit language of TTI.
However, 3GPP’316 teaches the allocation of resources according to TTI (§§2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP’957 by including “TTI” as taught by 3GPP’316 because it provides 3GPP’957’s method with the enhanced capability of allocating resources according to TTI (3GPP’316, §§2-3).
As to claim 3, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 1. 3GPP’957 further teaches wherein determining, based on the transmission parameter, the size of a to-be-encoded data block used to encode the first data comprises:
determining, based on the size of each TTI and the first frequency resource for transmitting the second data in each TTI, a size of a to-be-encoded data block corresponding to each TTI (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: determine data block size corresponding to the granularity of the resource to fit in available resources for eMBB based on size of unavailable resources for eMBB because they are reserved for URLLC); and
determining, based on the size of the to-be-encoded data block corresponding to each TTI, the size of the to-be-encoded data block used to encode the first data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-
Although 3GPP’957 further teaches “wherein determining…” 3GPP’957 does not use the explicit language of TTI.
However, 3GPP’316 further teaches the allocation of resources according to TTI (§§2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP’957 in view of 3GPP’316 by including “TTI” as further taught by 3GPP’316 for the same rationale as set forth in claim 2 (3GPP’316, §§2-3).
As to claim 4, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 3. 3GPP’957 further teaches wherein before determining, based on the size of the to-be-encoded data block corresponding to each TTI, the size of the to-be-encoded data block for encoding the first data, the method further comprises:
determining, based on the first frequency resource for transmitting the second data in each TTI, a second frequency resource that is in the time-frequency resources and that is not for transmitting the second data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: determine, based on resource for transmitting URLLC, resource in eMBB time-frequency resources that are not reserved for transmitting the URLLC); and
determining, based on the second frequency resource and TTIs corresponding to the time-frequency resources, a size of a to-be-encoded data block for encoding data that is in the first data and that is transmitted by using the second frequency resource (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: determine, based on resource not reserved for URLLC a size of eMBB data that will fit in the resource not reserved for URLLC so the eMBB data will be transmitted in the resource); and, wherein

determining, based on the size of the to-be-encoded data block corresponding to each TTI and the size of the to-be-encoded data block for encoding the data in the first data and transmitted by the second frequency resource, the size of the to-be-encoded data block for encoding the first data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: additionally include size of resources available for eMBB since they are not reserved for URLLC in the equation for determining the size of eMBB data that will fit in the resources available for eMBB and not reserved for URLLC).
Although 3GPP’957 further teaches “wherein before determining…” 3GPP’957 does not use the explicit language of TTI.
However, 3GPP’316 further teaches the allocation of resources according to TTI (§§2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP’957 in view of 3GPP’316 by including “TTI” as further taught by 3GPP’316 for the same rationale as set forth in claim 2 (3GPP’316, §§2-3).
As to claim 5, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 3. 3GPP’957 further teaches wherein determining, based on the size of each TTI and the first frequency resource for transmitting the second data in each TTI, a size of a to-be-encoded data block corresponding to each TTI comprises:
determining, based on a first frequency resource for transmitting the second data in an ith TTI in the TTIs, a size of a to-be-encoded data block corresponding to a reference TTI when the ith TTI corresponds to a size of the reference TTI, wherein i is an integer greater than 0 (§§2.1, 2.2, 2.3, 2.3.3, and 2.4; figures 1-2 and 7-9: determine, based on frequency resource reserved for transmitting URLLC, a 
determining, based on the size of the to-be-encoded data block corresponding to the reference TTI and a size of the ith TTI, a size of a to-be-encoded data block corresponding to the ith TTI (§§2.1, 2.2, 2.3, 2.3.3, and 2.4; figures 1-2 and 7-9: determine the size of the URLLC data that can be transmitted in the reserved resources based on the ratio of data block to the granularity of the resources (i.e. short TTI) and the size of the ith TTI).
As to claim 6, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 5. 3GPP’957 further teaches wherein the size of the to-be-encoded data block corresponding to the ith TTI is N=-CBS and N-CBs is determined according to the following formula: 
    PNG
    media_image1.png
    36
    342
    media_image1.png
    Greyscale
  
Nj-OS is the size of the reference TTI, Ni-OS is the size of the ith TTI, N-CBS is the size of the to-be-encoded data block corresponding to the reference TTI, and floor () indicates rounding down (§§2.1, 2.2, 2.3, 2.3.3, and 2.4; figures 1-2 and 7-9: the size of the URLLC data block is simply the ratio of the ith TTI/resource size to the reference TTI/resource size multiplied by the number of reference TTI/resources needed to carry the data block (i.e. if the resources uniformly comprise short TTIs, the data block size is simply equal to the number of short TTIs needed to carry the data block)).
As to claim 7, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 3. 3GPP’957 further teaches wherein the determining, based on the size of each TTI and the first frequency resource for transmitting the second data in each TTI, a size of a to-be-encoded data block corresponding to each TTI comprises:
determining, based on a size of an ith TTI in the TTIs, a first frequency resource for transmitting the second data in the ith TTI, and a pre-stored first mapping relationship, a size of a to-be-encoded data block corresponding to the ith TTI, wherein the first mapping relationship comprises a mapping 
As to claim 8, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 1. 3GPP’957 further teaches wherein obtaining time-frequency resources for transmitting the first data comprises:
receiving first indication information sent by a network device, wherein the first indication information indicates the time-frequency resources (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE receives, from TRP, parameters/information indicating the amount of resources and reservation method for transmitting the URLLC data).
As to claim 9, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 8. 3GPP’957 further teaches wherein the first indication information comprises frequency hopping information, wherein the frequency hopping information indicates a distribution status in terms of time of a frequency resource in the time-frequency resources for transmitting the second data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE receives, from TRP, parameters/information indicating the amount of resources and reservation method for transmitting the URLLC data). 
As to claim 10, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 1. 3GPP’957 further teaches wherein obtaining the transmission parameter for transmitting the second data comprises: receiving the transmission parameter sent by the network device (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE receives, from TRP, parameters/information indicating the amount of resources and reservation method for transmitting the URLLC data).
As to claim 11, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 1. 3GPP’957 further teaches wherein the method further comprises:

As to claim 12, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 1. 3GPP’957 further teaches wherein the method further comprises:
sending, to a device that is to receive the first data, information indicating the time-frequency resources; and/or
sending the transmission parameter to the device that is to receive the first data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE transmits information necessary for receiving device to receive eMBB data from the UE).
As to claims 13 and 15, claims 13 and 15 are rejected the same way as claim 1.
As to claims 17-20, claims 17-20 are rejected the same way as claims 3-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469